                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                       Case No.: 4:19-CR-00042-CDL-MSH-1
 TODD MATTHEW JONES


                         ORDER ON MOTION FOR CONTINUANCE

       Defendant Todd Jones has moved the Court to continue the trial of this case to the

September 2020 trial term and to reschedule the pre-trial hearing of his case, presently scheduled

for January 27, 2020, to correspond with the September term.       The Government does not oppose

this motion.    Defendant was arraigned on November 21, 2019, and is currently in custody.

Additional time is needed for pretrial investigation, legal research and to enter into plea

negotiations between the defendant and government if warranted. The Court finds that it is in

the interests of justice to allow the parties to complete pretrial investigation and legal research and

that these interests outweigh the interest of Defendant and the public in a speedy trial.   Failure to

grant a continuance would deny counsel reasonable time for effective preparation and could result

in a miscarriage of justice.    Accordingly, Defendant’s Motion for Continuance [Doc. 27] is

GRANTED, and it is hereby ordered that this case shall be continued until the Court’s September

9, 2020 trial term.    The delay occasioned by this continuance shall be deemed excludable

pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                   It is SO ORDERED, this __24th___ day of _January_ 2020.


                                               s/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
